In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-21-00002-CV


                  IN THE INTEREST OF S.R.P. AND C.P., CHILDREN


                         On Appeal from the 316th District Court of
                                  Hutchison County, Texas
                 Trial Court No. 44,058, Honorable James Mosely, Presiding

                                      May 10, 2021

                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

       Mother and Father appeal from an order terminating their parental relationship with

S.R.P. and C.P. We dismiss the appeal.

       The trial court signed its order terminating the relationship on December 30, 2020.

In it, it found that the two children were “Indian Children within the meaning of the Indian

Child Welfare Act, 25 U.S.C. § 1901 et, seq.” On January 5, 2021, the Citizen Potawatomi

Nation moved for an order transferring the proceeding to the District Court for the Citizen

Potawatomi Nation.     According to the Nation, transfer was warranted because “the

children subject to this action are ‘Indian children’ within the meaning of the Indian Child

Welfare Act. 25 U.S.C. § 1901 et seq.” The motion was granted, and the trial court
ordered the cause “transferred to the District Court for the Citizen Potawatomi Nation,

Juvenile Division in Shawnee, Oklahoma, subject to declination by that Court.”1 So too

did it order the Department of Family Protective Services to remain as sole managing

conservator until the court was notified that “the District Court of the Citizen Potawatomi

Nation . . . accepted the transfer of jurisdiction over this child.” The latter court issued its

own order, dated January 5, 2021, through which it accepted the transfer of jurisdiction

and designated the “minor child” as a ward of that court. Furthermore a copy of the

January 5th order accepting transfer is part of the clerk’s record filed here.

        As explained by this Court in In re Navajo Nation, 587 S.W.3d 883, 888 (Tex.

App.—Amarillo 2019, orig. proceeding), there are times when Texas and an Indian tribe

may share jurisdiction over a child. There also are times when the tribe has exclusive

jurisdiction. One such time is specified in 25 U.S.C. § 1911. Subsection (a) of the federal

statute provides: “[w]here an Indian child is a ward of a tribal court, the Indian tribe shall

retain exclusive jurisdiction, notwithstanding the residence or domicile of the child.” Indian

Child Welfare Act, 25 U.S.C. § 1911(a) (2021).

        Both S.R.P. and C.P. fall within the category of a “minor child,” the former having

been born in 2016 and the latter in 2019. Thus, they became wards of the Potawatomi

Nation district court via its January 5th order. The two being wards of that tribal court, the

Citizen Potawatomi Nation obtained “exclusive jurisdiction” over them. The Court of

Appeals for the Seventh District of Texas is not a Potawatomi Nation tribal court. That

results in our loss of jurisdiction over the appeal.




        1 The order was signed on January 5, 2021, and within a period during which the trial court retained
plenary jurisdiction over the proceeding.

                                                     2
        We dismiss the appeal for want of jurisdiction.2



                                                                Per Curiam




         2 We informed the litigants about our jurisdictional concerns and afforded them opportunity to

address them. Each suggested that we retained concurrent jurisdiction with the Potawatomi Nation tribal
court. Yet, none discussed the impact of the children becoming wards of the tribal court and the federal
statute assigning exclusive jurisdiction to the tribal court once that occurred.

                                                   3